Pee Cukiam.
The prosecutor is the chief of police of the borough of Hawthorne, in the county of Passaic, to which office he was appointed August 1st, 1928.
On September 14th, 1929, Arthur Rhodes, the director of public safety and public affairs of the borough caused to be served upon the prosecutor the following notice:
*742“Hawthorne, N. J., Sept. 13, 1929.
Mr. Ryan. Vandervalk.
Dear Sir: You are hereby notified and directed that from the date hereof, that Lieutenant Nathan Danielson is the first ranking officer of the police department of the borough of Hawthorne, and, as such all other officers and patrolmen shall be subject to any order or orders that he may issue, verbally or in writing; that he shall be the director of said police department from and after the above date and shall take and assume the command and direction thereof.”
At no time before or since the making of the foregoing order was the prosecutor under any charges. Prom the time of service of such order he has been stripped of all powers and duties as chief of police, and Lieutenant Danielson, named in said order, has exercised all the authority of chief of police.
The present writ brings this order before us for review.
The situation here, as shown by the undisputed facts, is exactly analogous to that before this court in McGonnell v. Orange, 98 N. J. L. 642, where the resolution taking from the chief of police all his powers and duties was set aside.
That case is controlling here and the order under review is annulled and set aside, with costs.